DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 10-12 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 11 and 18 have been amended and claims 5-9 and 13-17 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,602,195, US 10,659821, US 10,602196, US 10,104,402, US 9,332,304, US 9,654,826, US 9,712,872, US 10,142,662, US 9,832,490, US 9,654,827, US 9,344,757, US 9,357,254, US 9,800,932 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2011/0099575) in view of Rondeau (US 2007/0265911).
Regarding claim 1, Woo discloses a system for providing awareness in a hospitality environment, the system comprising:
an array of set-top boxes, each set-top box being associated with a room in the hospitality environment, each set-top box having an identification including a room identifier (multiple floors in a hotel having STBs and DTVs with identification information; see at least paragraphs 0046, 0067, 0095, 0108-0109 and 0158);
each set-top box of the array of set-top boxes including:
a housing (see at least Figs. 3-6), and
a wireless transceiver associated with the housing, the wireless transceiver configured to communicate with a proximate wireless-enabled interactive handheld device (communicating with a personal device; see at least paragraphs 0131, 0137 and 0145); and
a plurality of data packets, each data packet including at least one set-top box identification, and a proximate wireless-enabled interactive handheld device identification (communication between devices; see at least paragraphs 0158, 0200-0201, 0206-0208, 0221 and 0232-0245.
Woo discloses at least one operational mode selected from the group consisting of alerts-enabled, service request-enabled, tracking-enabled, and non-tracking-enabled. For example, Woo discloses a service request-enabled mode wherein a service request is sent from the proximate wireless-enabled interactive handheld device; see at least paragraphs 0075, 0133 and 0216. Woo discloses the wireless enabled interactive handheld device and the timestamps associated with the data packet of the device; as above, but is not clear about at least other two operation modes selected from the above modes and in the alerts-enabled mode, a distress signal is sent from the device, in the tracking-enabled mode, a plurality of locations of the device are maintained and in the non-tracking-enabled mode, only last known locations of the device are maintained.
Rondeau discloses a device with multiple modes. In one mode, the guest can press a button to sound an alarm and allow the hotel to find the location of the guest to render aid, i.e. an alert-enabled mode, and the device has a tracking unit to allow the tracking of the guest, i.e. tracking-enabled mode; see at least paragraphs 0019 and 0026-0029.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Woo by the teachings of Rondeau by having the above limitations so to allow sending communication and promotional notices to registered guests of a hotel; see at least the Abstract.

	
Regarding claim 2, Woo in view of Rondeau disclose the system as recited in claim 1, wherein the wireless transceiver is configured to communicate with a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, WiFi, ZigBee, near field communications (NFC), Bluetooth, and Bluetooth low energy (see at least paragraphs 0083, 0096 and 0121).

Regarding claim 3, Woo in view of Rondeau disclose the system as recited in claim 1, wherein the proximate wireless-enabled interactive handheld device further comprises a user-supplied wireless-enabled smart interactive handheld device (personal devices; see at least paragraphs 0131, 0137 and 0145).

Regarding claim 4, Woo in view of Rondeau disclose the system as recited in claim 1, wherein the proximate wireless-enabled interactive handheld device further comprises a single button personal locator device (see at least paragraphs 0131, 0137 and 0145).

Regarding claim 10, Woo in view of Rondeau disclose the system as recited in claim 1, wherein the array of set-top boxes further comprises a plurality of common space beacon devices, each common space beacon device having an identification including a common space (see at least the rejection of claim 1).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 12 is rejected on the same grounds as claim 2.
	Claim 18 is rejected on the same grounds as claims 1 and 2.
	Claim 19 is rejected on the same grounds as claim 3.
	Claim 20 is rejected on the same grounds as claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426